      Case 18-24326        Doc 39    Filed 07/30/19
                                                  Entered 07/30/19 09:26:50               Desc     Page 1
                                                of 3
                            IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF UTAH

In re: EDINA FULAN
Bankruptcy Number: 18-24326

   NOTICE OF CHAPTER 13 TRUSTEE’S MOTION TO DISMISS AND NOTICE OF DEADLINE TO
                   OBJECT AND TO SET OBJECTION FOR A HEARING
                           Objection Deadline: August 23, 2019

PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed with the United States Bankruptcy Court for
the District of Utah a motion to dismiss your bankruptcy case for failure to comply with the terms of the
court’s confirmation order. This includes the possibility that the court will dismiss your case with prejudice,
meaning that you will not be able to file another bankruptcy petition for 180 days (see 11 U.S.C. § 109(g)).
YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.
If you do not want the Court to dismiss your Chapter 13 case, then you must take the following three (3)
actions:
       1. On or before August 23, 2019 (the “Objection Deadline”) you or your lawyer must ﬁle with the
   Bankruptcy Court a written objection to the Trustee's motion explaining why your bankruptcy case
   should not be dismissed. If you do not have access to the court’s electronic filing system (“ECF”), you
   can hand-deliver or mail your objection to the following address: (if you mail your objection, it must be
   received by the court on or before the Objection Deadline):
               United States Bankruptcy Court
               350 South Main Street, Room 301
               Salt Lake City, UT 84101

       2. On or before the Objection Deadline, and after filing your objection, you must contact the
   Bankruptcy Court to reserve a hearing date and time when your objection will be considered by the
   Bankruptcy Judge.
       3. On or before the Objection Deadline, and after reserving your court hearing date, you must also file
   a notice of hearing with the Bankruptcy Court, which notice will be served electronically on the Trustee
   (you do not need to mail a copy to the Trustee).
If you or your attorney do not complete all three of these actions, the Bankruptcy Court may decide that you
do not oppose the Trustee‘s motion to dismiss and may enter an order granting that relief without further
notice or hearing.
      Case 18-24326         Doc 39      Filed 07/30/19       Entered 07/30/19 09:26:50            Desc     Page 2
                                                           of 3




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org

                                   UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF UTAH
                                           CENTRAL DIVISION
 IN RE:                                                      CASE NO: 18-24326
 EDINA FULAN
                                                             Chapter 13

                          Debtor                             Hon. JOEL T. MARKER

                     TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO SUBMIT
                                 2018 TAX RETURNS/REFUNDS
         The Standing Chapter 13 Trustee in the above-captioned case, hereby moves this Court for the entry of an
 Order dismissing this case under 11 U.S.C. § 1307(c)(6) because the Debtor have failed to comply with the
 confirmation order regarding the requirement to provide the Trustee with copies of their tax returns and to pay the
 plan tax refunds. In support thereof, the Trustee represents as follows:
         1. Pursuant to the Confirmation Order, the Debtor is required by April 30th of each year to provide the
 Trustee with copies of the first two pages of their state and federal tax returns. They are also required by June 30th of
 each such qualifying year to pay into the Chapter 13 plan all net, tax refunds in excess of $1,000 .
         2. As of the date of this Motion, the Debtor has failed to comply with these requirements, and they have not
 filed a Motion for court approval to be excused from such requirements and/or to retain such refunds.
         3. The Trustee will consider withdrawing this Motion if by August 23, 2019, he receives both the tax
 returns and the payment of net tax refunds in excess of $1000.00.
         4.    On or before August 23, 2019, you must complete all three (3) of the following actions in response to
 this motion or your case may be administratively dismissed without further notice or hearing : (a) file with the
 Bankruptcy Court a written objection to this motion; (b) reserve a hearing date and time with the Bankruptcy Court
 when your objection will be heard; and (c) file with the Bankruptcy Court a notice of hearing on your objection.
     Case 18-24326         Doc 39      Filed 07/30/19       Entered 07/30/19 09:26:50           Desc      Page 3
                                                          of 3




        5. Sufficient notice of the resulting Order of Dismissal will be provided to all parties-in-interest pursuant to
Fed.R.Bankr.P. 2002(f).
WHEREFORE, the Trustee requests the dismissal of this case under 11 U.S.C. § 1307 and such further relief as the
court deems appropriate, including a dismissal with prejudice under 11 U.S.C. § 109(g).



DATED: 07/30/2019

                                                                      LAJ /S/
                                                                      LON A. JENKINS
                                                                      CHAPTER 13 TRUSTEE


                                          CERTIFICATE OF MAILING

    The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss was
served upon all persons entitled to receive notice in this case via ECF notification or by U.S. Mail to the
following parties on July 30, 2019:


EDINA FULAN, 4885 SOUTH COTTONWOOD LANE, SALT LAKE CITY, UT 84117
JODY L. HOWE, ECF Notification



                                                          /S/ Laurie Neebling




Trustee's Motion to Dismiss
Case No. 18-24326
Page Number 3
